Title: From George Washington to Pierre Van Cortlandt, 8 January 1776
From: Washington, George
To: Van Cortlandt, Pierre



Sir
Cambridge Jany 8. 1776

Having undoubted Intelligence of the fitting out of a Fleet at Boston, and the Embarkation of Troops from thence, which from the season of the year & other circumstances must be destin’d for some expedition South of this—and having such information as I can rely on, that the Inhabitants of Long Island in your Governmt, or a great part of them are not only inimical to the rights and liberties of America, but by their conduct & professions have discovered an apparent Inclination to lend a

helping hand to Subjugate their fellow Citizens to Ministerial tyranny, there is the greatest reason to beleive that this Armament, If not designed immediately against the City of New York, is nevertheless Intended for Long Island, I have therefore thought It expedient to dispatch Majr Genl Lee, with such Volunteers as he can quickly Assemble on his March (for I have not Troops to spare from hence, if the distance and Time would admit of it) to put the City of New York in the best posture of defence, the Season and circumstances will admit of.
To his Instructions, which I have desired him to lay before you, I beg leave to refer; firmly persuaded that your Honourable body, will give every assistance in their power to facilitate the end of his coming, as there needs no other Argumt than a retrospective view of the conduct of the Ministrl Tro⟨ops⟩ in Boston & the consequences resulting from it, to prove what a fatal stab It would give to the Interests of America to Suffer th⟨e⟩ City of New York to fall into the hands of our Enemies. I am &c.

G.W.

